United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Juan, PR, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 13-1800
Issued: February 21, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On July 29, 2013 appellant filed an application for review of a May 9, 2013 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied his February 24, 2012 request
for reconsideration on the grounds that the request was untimely filed and the evidence failed to
establish clear evidence of error. The appeal was docketed as No. 13-1800.
In a September 23, 2011 decision, OWCP denied modification of an August 30, 2010
decision which denied appellant’s claim for an emotional condition. In a February 24, 2012
letter, received by OWCP on March 6, 2012, appellant stated, “I feel my case should be
approved and I be placed on the periodic rolls” and submitted evidence in support of his claim
from his treating physician, Dr. Luis Polo, who performed a psychiatric evaluation, that he hoped
“clears the record.” The letter was sent to the address that OWCP’s September 23, 2011 decision
provided for reconsideration requests. In an appeal request form dated February 2, 2012 and
received on May 2, 2013, appellant requested reconsideration of OWCP’s decision dated
August 30, 2010. In a May 9, 2013 decision, OWCP denied the request finding that appellant’s
reconsideration request received on May 2, 2013 was not filed within one year of OWCP’s
September 23, 2011 merit decision.
The Board has considered the matter and finds that the February 24, 2012 request
constituted a timely request for reconsideration. OWCP regulations provide that an application
for reconsideration must be received by OWCP within one year of the date of the OWCP

decision for which review is sought.1 OWCP procedures note that the one-year time limit for
requesting reconsideration begins on the date of the original decision and also accompanies any
subsequent merit decision on the issues.2 The procedures further note that the “request does not
have to be submitted on the appeal request form; letter format is acceptable” and “the word
‘reconsideration’ does not need to be stated in the request for it to be considered valid, but
sufficient detail should be provided to discern the decision being contested.”3
As the September 23, 2011 OWCP decision was a merit decision, appellant had one year
from September 23, 2011 to request reconsideration. The Board finds that appellant’s letter
dated February 24, 2012 and received by OWCP on March 6, 2012 was a request for
reconsideration of the September 23, 2011 OWCP decision. Although appellant did not use the
word “reconsideration” he provided sufficient detail to discern that he was contesting the denial
of his claim. The Board finds that appellant’s request was timely, as it was dated February 24,
2012 and received on March 6, 2012, and was clearly made within one year of the OWCP’s
September 23, 2011 decision. Because appellant filed a timely reconsideration request, the case
will be remanded to OWCP for application of the standard for reviewing timely requests for
reconsideration.4 The “clear evidence of error” standard utilized by OWCP in its May 9, 2013
decision is appropriate only for untimely reconsideration requests. After such further
development as OWCP deems necessary, it should issue an appropriate decision to protect
appellant’s appeal rights.

1

20 C.F.R. § 10.607(a).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(a) (October 2011).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(a)(1-2)
(October 2011). See Jack D. Johnson, 57 ECAB 593 (2006) (the Board has held that there may be a request for
reconsideration in situations where a letter does not contain the word reconsideration).
4

See 20 C.F.R. § 10.606(b)(2).

2

IT IS HEREBY ORDERED THAT the May 9, 2013 decision of the Office of Workers’
Compensation Programs is set aside and the case remanded to OWCP for further action
consistent with this order of the Board.
Issued: February 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

